Citation Nr: 0529075	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-00 249	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Evaluation of status-post diskectomy at L5-S1, rated as 20 
percent disabling from June 30, 2002.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 24, 1994, to 
June 29, 2002; he had five months and 20 days of active 
military service prior to that.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, wherein the RO granted service connection 
for status-post diskectomy L5-S1 and assigned an initial 20 
percent evaluation, effective June 30, 2002.  The veteran 
currently resides under the jurisdiction of the RO in St. 
Louis, Missouri.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the rating issue 
on appeal as set forth above.  Further, in cases such as this 
one, where the original rating assigned has been appealed, 
consideration must be given as to whether the veteran 
deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.


REMAND

This case was before the Board in September 2004.  The Board 
noted that, during the pendency of the veteran's appeal, the 
regulations pertaining to evaluation of disabilities of the 
spine were amended twice.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. 
Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 
2003).

This case was remanded in 2004 in order that the veteran be 
afforded additional neurological and orthopedic examinations 
in order to determine the severity of his service-connected 
low back disability, including the degree of functional loss 
caused by use or exacerbations.  The remand order was 
explicit in requiring orthopedic examination findings that 
would enable the application of both old and new rating 
criteria.  The Board asked that the orthopedic examiner 
render an opinion, based upon his or her best medical 
judgment, as to the extent to which the veteran experiences 
functional impairments, such as weakness, excess 
fatigability, incoordination, or pain due to repeated use or 
flare-ups, etc., and equate such problems to the rating 
criteria.  (In other words, functional losses due to pain, 
etc. may result in disability tantamount to that contemplated 
by the criteria for a higher rating.  If so, the examiner was 
asked to so state.)  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The examination report detailed problems the veteran was 
experiencing, especially with standing or walking and during 
the course of a day's activities.  Nevertheless, the examiner 
did not provide the information required by DeLuca.  The 
examination did not comply with either the remand order or 
with C&P Service Clinician's Guide.  Chapter 11 of the 
Clinician's Guide and the attached worksheet for examination 
of the spine require among other things, that range of motion 
be measured by goniometer and reported in degrees; that 
measurement be made of both passive and active range of 
motion, and include movement against gravity and against 
strong resistance; to what extent (if any) and in which 
degrees (if possible) the range of motion or spinal function 
is additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use or during flare-ups; 
and that the clinician estimate to what extent, if any, 
precipitating and alleviating factors result in additional 
limitation of motion or functional impairment during flare-
up.  None of this was reported.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and ask him to provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  The 
RO should undertake any other action 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA implementing regulations.  

2.  Thereafter, the RO should 
schedule the veteran for a VA 
orthopedic examination to determine 
the severity of impairment caused by 
his service-connected status-post 
diskectomy at L5-S1.  

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).

The claims files, a copy of this 
remand, copies of the criteria for 
rating the spine in effect prior to 
September 23, 2002, the criteria 
effective September 23, 2002, and 
the criteria effective September 26, 
2003, along with any additional 
evidence obtained pursuant to the 
request above, should be made 
available to the examiner for 
review.  

All indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should 
be conducted.  Clinical findings 
should be elicited in accordance 
with the C&P Clinician's Guide so 
that both the old and new rating 
criteria may be applied.  After 
reviewing the veteran's complaints 
and medical history, the examiner 
should render an opinion, based upon 
his or her best medical judgment, as 
to the extent to which the appellant 
experiences functional impairments, 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc., and should equate such 
problems to the rating criteria.  
(In other words, functional losses 
due to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a 
higher rating.  If so, the examiner 
should so state.)  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
exacerbations requiring bed rest 
should be noted. The rationale for 
all opinions should be explained in 
detail.

3.  The RO should ensure that the 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
findings and conclusions consistent 
with the requirements of DeLuca.  If 
the report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then readjudicate the 
claim, to include evaluating the 
service-connected lumbar spine 
disability under 38 C.F.R. § 4.71a 
as it was at the time the veteran 
filed his claim in June 2002, and as 
amended twice during the pendency of 
his appeal.  The RO's readjudication 
should include consideration of the 
principles enunciated in DeLuca and 
the possibility of "staged" 
ratings.  See Fenderson, 12 Vet. 
App. at 119.

If the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued. If the 
veteran does not appear for any 
scheduled examination, the SSOC 
should specifically refer to 38 
C.F.R. § 3.655 (2005).  The SSOC 
should also contain a summary of the 
evidence received since the 
statement of the case was issued.  
38 C.F.R. § 19.31 (2005).  The 
veteran and his representative 
should be afforded an opportunity to 
respond.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

